third party communication date of communication month dd yyyy cca_2013082910472260 id uilc number release date from --------------------------- sent thursday date am to ----------------------- cc bcc subject cdp rights for successor entity ------ - when an entity is deemed to be a mere continuation of a taxpayer the successor entity is liable for the unpaid taxes of the taxpayer see eg 40_fsupp2d_268 e d pa the assessment against the taxpayer and the tax_liens based on those assessments are valid against the successor entity cf 541_us_114 holding that the assessments attach to the tax debt without reference to the special circumstances of the secondarily liable parties the assessment lien attaches to the successor’s property and the service may levy on such property to collect the taxpayer’s liability cf 17_f3d_116 5th cir 118_f2d_760 5th cir if the service has previously issued notices under sec_6320 and sec_6330 to the taxpayer for a particular tax period the service is not required to issue these notices to the successor entity notice to the taxpayer under sec_6320 or sec_6330 is effective as to the taxpayer’s successor when the successor is a mere continuation cf 387_fsupp2d_143 e d n y in order to put third parties on notice of the assessment lien attached to the property of the successor entity we agree with your recommendation that the service should file a notice_of_federal_tax_lien that specifically identifies the entity as a successor of the taxpayer a sec_6320 notice however does not need to be given to the successor entity for the tax periods listed on the notice_of_federal_tax_lien if a sec_6320 notice has already been given to the taxpayer for the same periods if you have additional questions or concerns feel free to contact me ----------------------------- -------------- ---------------------
